510 S.E.2d 375 (1999)
Juanita NEAL, Employee,
v.
CAROLINA MANAGEMENT, Employer, Travelers Insurance Company, Carrier.
No. 310A98.
Supreme Court of North Carolina.
February 5, 1999.
*376 Law Offices of George W. Lennon, by George W. Lennon and Michael W. Ballance, Raleigh, for plaintiff-appellant.
Cranfill, Sumner & Hartzog, L.L.P., by Brady W. Wells, Raleigh, for defendant-appellees.
PER CURIAM.
For the reasons stated in the dissenting opinion of Timmons-Goodson, J., the decision of the Court of Appeals, which affirmed the opinion and award of the Industrial Commission, is reversed. This case is remanded to the Court of Appeals for further remand to the Industrial Commission for entry of an opinion and award in favor of the plaintiff consistent with this opinion.
REVERSED AND REMANDED.